Citation Nr: 1420809	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-09 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for cause of death (COD).  

2.  Entitlement to service connection for hepatitis C with cirrhosis, for accrued benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1968 to January 1970.  The Veteran died in December 2005.  The appellant seeks benefits as his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board reopened the service connection claim for hepatitis C with cirrhosis, for accrued benefits, in November 2010 and remanded the accrued benefits and COD issues for additional development.

In July 2010, the appellant testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The record reflects that the issues then on appeal were explained to the appellant, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In a recent July 2012 informal hearing presentation (IHP) the Veteran's representative raised the claim of entitlement to service connection for hepatitis as secondary to the Veteran's PTSD.  The Board is taking jurisdiction over this issue as part of the COD claim.   

The issue of entitlement to service connection for the Veteran's COD is addressed in the REMAND portion of the decision below is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in December 2005; prior to his death he had submitted a request to reopen his service connection claim for hepatitis C.  

2.  The appellant filed a VA Form 21-534 for accrued benefits in March 2006, within one year of the Veteran's death.  

3.  Evidence in the claims file at the time of the Veteran's death did not indicate hepatitis C with cirrhosis of the liver was manifest within one year of discharge from service or was related to service.  


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran died in December 2005 and, in March 2006, VA received the appellant's application for accrued benefits.  As the Veteran's death occurred prior to October 10, 2008, this claim is controlled by the accrued benefit provisions of 38 U.S.C.A. § 5121 which provide that the outcome of an accrued benefits claim hinges on the application of the law to evidence which was in the file at the time of the Veteran's death.  For claims filed after October 10, 2008, a revised 38 U.S.C.A. § 5121A authorizes substitution of a surviving spouse for purposes of processing to completion a deceased claimant's claim and allows development of evidence.  See 76 Fed. Reg. 8666, 8669 (Feb. 15, 2011).  This provision was not given retroactive effect, and does not apply to the case at hand. 

The Board must also clarify that, since the appellant filed her application for accrued benefits after November 27, 2002, this claim is controlled by the version of 38 C.F.R. § 3.1000 currently in effect rather than a more liberal version of 38 C.F.R. § 3.1000 which had been in effect prior to November 27, 2002.  See generally Castellano vs. Shinseki, 25 Vet. App. 146, 152-53 (2011).

As such, the outcome of this accrued benefit claim hinges on the application of the law to the evidence which was in the file at the time of the Veteran's death which may include records which were under VA's control on or before the date of the his death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hyatt v. Shinseki, 566 F.3d 1364, 1371 (Fed.Cir. 2009).

Here, the Veteran submitted a claim to reopen his service connection for hepatitis C claim in September 2005.  The Veteran died prior to development of his claim. There is no dispute that the appellant is an eligible person for accrued benefits.  The only development that may be conducted by VA as to the present accrued benefits issue consists of ensuring that any records deemed in constructive custody of VA have been associated with the appellate record.  The Board notes that, unfortunately, the Veteran's VA claims file was lost subsequent to his death and the available record is a rebuilt claims folder.  There is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The heightened duty to assist in developing pertinent facts where records are presumed destroyed includes the obligation to search for alternative records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  The Board further notes that, despite the VA's efforts to obtain all service treatment and personnel records, the Veteran's service treatment records (STRs) are not associated with the claims file.  

However, for the purposes of the limited issue addressed in this decision the record has been developed to the extent possible and there is no indication as to what further assistance could be provided to the Appellant regarding evidence to substantiate her claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements and the matter is ready for appellate review. 

With respect to general due process considerations, the appellant has been accorded an opportunity to present evidence and argument in support of her claim.  Accordingly, the Board will proceed to a decision on the merits as to the accrued benefits issue.

Legal Criteria 

Although the Veteran's claim terminated with his death, the regulations set forth a procedure for a qualified survivor to carry on, to a limited extent, a deceased Veteran's claim for VA benefits by submitting a timely claim for accrued benefits.  38 C.F.R. § 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, while the claim for accrued benefits is separate from the claim for service connection filed by the Veteran prior to his death, the accrued benefits claim is derivative of the Veteran's claim and the appellant takes the Veteran's claim as it stood on the date of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones, 146 F.3d 1296 (Fed. Cir. 1998).

Accrued benefits are defined as periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death and due and unpaid for a period not to exceed two years. 38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000(a) (in effect on or after November 27, 2002). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, "for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  It was explained that "a consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300. 

Important for this decision, an accrued benefits claimant cannot, subsequent to the claimant's death, submit for consideration records or evidence not contained in the claims file at the time of death.  Hyatt v. Shinseki, 566 F.3d 1364, 1371 (Fed.Cir. 2009).  The current version of 38 C.F.R. § 3.1000 does not allow for consideration of additional classes of evidence which had not been of file but which could help to identify, corroborate or verify information from the death certificate.  67 Fed. Reg. 9638-01 (Mar. 4, 2002); 67 Fed. Reg. 65707 -02 (Oct. 28, 2002). 

However, "evidence in the file at date of death" includes "evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death."  38 C.F.R. § 3.1000(d)(4).  This is a narrow exception for evidence deemed constructively of file such as records located at VA regional offices, insurance centers, medical centers, outpatient clinics, veterans' centers, and the Records Management Center.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA records are deemed to be constructively in the possession of VA adjudicators and must be obtained); see generally Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  This may not include, however, VA records generated after the claimant's death.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.309(a).  In general, service connection requires a claimant to satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Another way of obtaining service connection, pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., cirrhosis of the liver) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., cirrhosis of the liver) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Federal Circuit held that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify a medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2013).

Analysis 

In the instant case, the appellant seeks service connection for the Veteran's hepatitis C for the purpose of receiving accrued benefits.  After a review of the evidence, the Board finds that the Veteran had a pending request to reopen his claim of entitlement to service connection for hepatitis C at the time of his death and that evidence sufficient to reopen the claim was received by VA.  He filed a claim to reopen his claim in September 2005.  He died in December 2005, before the claim could be adjudicated by the RO.  As there was no final decision on the claim at the time of the Veteran's death, it was still "pending" for VA purposes.  

The available record demonstrates that the evidence of file at the time of the Veteran's death included: 1) the Veteran's service personnel records (SPRs); 2) the Veteran's original application for VA compensation benefits; 3) statements from the Veteran regarding his PTSD stressors during active duty; 4) an assessment summary update from the Vet Center in Grand Rapids regarding the Veteran's PTSD, depression and anxiety; 5) a July 2004 authorization and consent form to release the Veteran's Grand Rapids Records; 6) an authorization and consent form to release the Veteran's Vet Center records; 7) VA treatment notes from the Battle Creek VAMC between the periods of June 2004 and November 2005; 8) VA treatment records for the Veteran's hepatitis C from the Grand Rapids outpatient clinic from 2005; 9) Private treatment records regarding treatment for the Veteran's hepatitis C and carcinoma from Dr. S., Dr. O., and Dr. R.  

The Veteran's SPRs reflect only his records of induction, service obligations, DD-214, various awards and commendations that the Veteran received, and records reflecting that the Veteran had service in New Jersey, Kentucky, and Vietnam.  

The Board will address service connection on a presumptive basis and on a direct basis.  With respect to the presumptive basis of service connection, the Veteran was provided a diagnosis of cirrhosis in May 1999 as secondary to his hepatitis C.  Cirrhosis is a chronic disease as per 38 C.F.R. § 3.309, but the evidence fails to show that cirrhosis was manifest to a degree of 10 percent or more within one year of discharge from service.  Therefore, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker.  The evidence fails to show that the Veteran had a continuity of cirrhosis symptomatology since service.  His pertinent treatment records do not contain any such opinion.  The evidence of record suggests that the Veteran's cirrhosis developed secondary to his hepatitis C.  In this case, the contemporaneous service records weighs against any finding of a continuity of cirrhosis symptomatology since service.  

The Board now turns to whether service connection could be granted on a direct basis for hepatitis C.  The Veteran was provided a diagnosis of hepatitis C in May 1999 while under treatment of Dr. S.  He filed his application for VA compensation benefits in September 2002.  Therefore, the first element of Shedden is satisfied, as the Veteran had an existing disability prior to his death.  

As to the second Shedden element, that the Veteran have some in-service incurrence of the disease, there was no evidence of record at the time of the Veteran's death that supports a finding that he was exposed to a virus in-service that caused his hepatitis C.  In support of his claim, the Veteran had submitted VA and private treatment for his hepatitis C, cirrhosis of the liver and hepatocellular carcinoma.  Although these provide extensive evidence of the Veteran's medical treatment, they do not show that there was any in-service incurrence of the disease.  The Board notes that the Veteran's first diagnosis of hepatitis C was in 1999, almost 20 years following his discharge from service.  In addition, in November 1998 Dr. O. provided a letter stating that the Veteran admitted to him that he did use intravenous drugs in 1973, which was after his period of service.  

The Board notes that there was no nexus opinion provided before the Veteran died connecting the Veteran's diagnosed hepatitis C to his service.  The Veteran provided a treatment report from an August 2005 visit to the Grand Rapids VAMC at which the examiner noted: "[a]lthough it is impossible to pinpoint [the] exact source of Hep C in this patiet (sic), it is possible that he contracted this while he was in the service."  However, as this opinion is speculative and lacks an appropriate rationale, it is not found to be sufficient to establish service connection for hepatitis C with cirrhosis.  

In summary, the Board finds that the evidence on file at the time of the Veteran's death did not establish that hepatitis C was manifest or acquired during active service.  Accordingly, in the absence of competent evidence of any in-service incurrence of the disease, or nexus between the Veteran's service and hepatitis C in the record at the time of the Veteran's death, service connection for this disability for accrued benefits purposes is not warranted.  The preponderance of the evidence is against the claim and entitlement to service connection for accrued benefits must be denied.


ORDER

Entitlement to service connection for hepatitis C, for accrued benefits purposes, is denied.  


REMAND

The Board previously remanded the COD issue for a VA opinion to determine if the Veteran's hepatitis C was related to his military activity.  Additionally, as specifically stated in directive #6(c), the examiner was to opine as to whether it was more likely than not that the Veteran's hepatocellular carcinoma was caused and/or chronically worsened by any service-connected disability.  A VA opinion was obtained in May 2011; however, the opining physician did not comment as to whether the Veteran's hepatocellular carcinoma had been caused or worsened by his service-connected PTSD.  

In light of the foregoing, the Board finds that a clarifying medical opinion is required to address whether the Veteran's hepatocellular carcinoma was related to his PTSD.  38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Regarding the claim of entitlement to service connection for hepatitis C secondary to PTSD, there is evidence suggesting a relationship between the Veteran's service connected PTSD and his diagnosed hepatitis C.  In light thereof, and because there is insufficient medical evidence to decide the claim, a VA opinion should be obtained to determine the nature and etiology of his hepatitis C, and whether it was either caused or aggravated by his service-connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner who provided the May 2011 VA opinion for an addendum opinion as to whether the Veteran's hepatitis C was related to his service-connected PTSD.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including any newly associated VA and/or private treatment records and STRs pertinent to the Veteran's psychiatric disorder.  This must be noted in the examination report.

If the May 2011 VA examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner for review.  

Based upon review of the record, the examiner should provide an opinion on: 

a. whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hepatitis C was caused or aggravated (made worse) by his service-connected PTSD.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

b. whether it is at least as likely as not that the Veteran's diagnosed hepatitis C was related to any in-service combat blood exposure.  

c. whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hepatocellular carcinoma was caused and/or chronically aggravated (made worse) by any service-connected disability, to include his service-connected PTSD.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, you must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions.  

2. Then undertake any other development warranted and readjudicate the appellant's claim.  If the benefit sought on appeal is not granted, a Supplemental Statement of the Case should be furnished to the appellant, and she should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


